Citation Nr: 0414150	
Decision Date: 06/02/04    Archive Date: 06/10/04

DOCKET NO.  00-12 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder (PTSD) prior to October 19, 2000.

2.  Entitlement to a rating in excess of 50 percent for PTSD 
from October 19, 2000.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 




INTRODUCTION

The veteran had active service from October 1972 to July 
1974.

Initially, the Board of Veterans' Appeals (Board) notes that 
this matter comes before the Board on appeal from a November 
1999 rating decision, which continued a 10 percent rating for 
PTSD.  In a September 2001 rating decision, the veteran's 
rating was increased to 50 percent, effective from December 
2000, and in February 2002, the veteran's 50 percent rating 
was made effective from October 19, 2000.  

When this matter was before the Board in September 2002, the 
Board denied the veteran's claim for an increased rating for 
his PTSD.  The veteran appealed the denial to the United 
States Court of Appeals for Veterans Claims (Court).  

In a March 2003 Order, the Court vacated the September 2002 
Board decision and remanded the case pursuant to 38 U.S.C.A. 
§ 7252(a) (West 2002) for readjudication consistent with the 
March 2003 Joint Motion for Remand.  

Thereafter, in July 2003, the Board remanded the issue on 
appeal to the regional office (RO) for appropriate notice 
and/or development under the Veterans Claims Assistance Act 
of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
2002) (VCAA), and following such action, for readjudication 
of the issues of entitlement to a rating in excess of 10 
percent for PTSD prior to October 19, 2000, and entitlement 
to a rating in excess of 50 percent for PTSD from October 19, 
2000.  The action requested by the Board has been 
accomplished to the extent possible, and the Board finds that 
this matter is now ready for final appellate review.

The Board further notes that for the sake of greater clarity, 
it has separated the issue on appeal into two issues to more 
clearly identify the respective time periods under review.




FINDINGS OF FACT

1.  Prior to October 19, 2000, the veteran's PTSD was 
manifested by symptoms in an unexceptional disability picture 
that were productive of occupational and social impairment 
with deficiencies in most areas, but not total occupational 
and social impairment.

2.  From October 19, 2000, the veteran's PTSD has been 
manifested by symptoms in an unexceptional disability picture 
that are productive of occupational and social impairment 
with deficiencies in most areas, but not total occupational 
and social impairment.


CONCLUSIONS OF LAW

1.  Prior to October 19, 2000, the criteria for a 70 percent, 
but not higher, evaluation for PTSD have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 
4.30, Diagnostic Code 9411 (2003).

2.  From October 19, 2000, the criteria for a 70 percent, but 
not higher, evaluation for PTSD have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.30, Diagnostic 
Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

At the outset, the Board notes that the Department of 
Veterans Affairs (VA) has fully complied with the guidelines 
established pursuant to the VCAA.  In this regard, the 
veteran has now been furnished with notice of what is needed 
to substantiate a claim for increased rating and the 
respective obligations of the VA and the veteran to obtain 
that evidence in the February 2002 rating action and 
supplemental statement of the case, and in correspondence 
dated in September 2003.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  He has also been provided with the 
applicable law and regulations in the rating decision of 
October 1999, the May 2000 statement of the case, the rating 
decision of September 2001, the February 2002 rating action 
and supplemental statement of the case, and the March 2004 
supplemental statement of the case.  There is also no 
indication that there are any outstanding pertinent treatment 
records that have not been obtained or that are not 
adequately addressed in other documents contained in the 
claims file.  

While the VCAA notice contained within the February 2002 RO's 
rating decision and September 2003 VCAA letter clearly came 
after the veteran had already received the initial 
unfavorable rating action in this matter (the first was in 
October 1999), and these more recent notices do not 
specifically request that the appellant provide any evidence 
in the veteran's possession that pertains to the claim as 
addressed in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
as demonstrated by the foregoing communications from the RO, 
the Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim.  The Board also notes that in his recent 
correspondence from April 2004, the veteran's representative 
did not complain of any prejudice based on any deficient 
notice under the VCAA and specifically stated that the 
veteran had no other evidence to submit on behalf of his 
claim.  All the VA requires is that the duty to notify under 
the VCAA is satisfied, and the claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  In 
this case, because each of the content elements of a VCAA 
notice has been fully satisfied, any error in not providing 
notice prior to the initial unfavorable rating action or in 
not providing a single notice to the appellant covering all 
content requirements is harmless error.  

The Board additionally notes that the record contains 
multiple VA examination reports and numerous VA outpatient 
treatment records that further enable the Board to properly 
assess the severity of the veteran's PTSD during the relevant 
time periods.  Thus, based on all of the foregoing, the Board 
finds that remand of this matter for further notice and/or 
development under the VCAA would be an unnecessary waste of 
appellate time and resources.

The history of this disability shows that service connection 
for PTSD was originally established by a March 1997 rating 
decision, at which time a 10 percent rating was assigned, 
effective from September 11, 1996.  In April 1999, the RO 
proposed to reduce the veteran's rating to zero percent 
disabling for failure to keep a scheduled VA examination.  In 
June 1999, the veteran filed a claim for an increased rating.  
The November 1999 rating decision continued the 10 percent 
disabling rating.  The veteran disagreed with the 10 percent 
rating, and initiated this appeal.  In a September 2001 
rating decision, the veteran's rating was increased to 50 
percent disabling effective December 2000.  

In an October 2001 statement, the veteran's representative 
requested an increase to 70 percent.  In a February 2002 
rating decision, the veteran's 50 percent disabling rating 
was made effective October 2000. As the veteran has not 
expressed any desire to limit his appeal to a specific 
disability rating, the issue remains in appellate status.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  The Board notes, that 
pursuant to a July 2002 rating decision, the veteran's PTSD 
was reclassified as PTSD with alcohol and substance abuse.

VA outpatient treatment records dated between May 1999 and 
August 1999, reveal that in mid June 1999, it was noted that 
over the past few years, the veteran had become increasingly 
isolated socially, to the point where he was having very 
little contact with other persons while residing in a rental 
house in the country.  About six days later, it was noted 
that the veteran reported feeling anxious and having sleep 
problems.  Consultation the following day revealed a recent 
history of memory lapses and difficulty with concentration.  
He also reported feeling somewhat depressed and that there 
had been no change in sleeping habits.  Mental status 
examination indicated that thought content was wholly 
rational and goal oriented.  The VA examiner summarized that 
the veteran did not have any significant impairment in the 
areas of memory functioning but that it appeared that 
findings did indicate some significant attentional and visuo-
spatial deficits.  

VA PTSD examination in September 1999 revealed that the 
veteran reported sleeping difficulty for many years, with 
about an hour and a half to two hours of sleep, after which 
he would stay awake a while, and then sleep another hour and 
a half to two hours.  He also described some level of low 
grade depression much of the time, periodically becoming 
worse with considerable depression and withdrawal.  The 
examiner believed that the veteran described sufficient 
activation, avoidance, restriction, and reexperience as to 
warrant a continued diagnosis of PTSD, mild to mildly 
moderate degree.  The veteran denied suicidal ideation, his 
associations were intact, and his mood and affect were a mix 
of a rather subdued affect.  The veteran's depression was not 
found to be severe at the time of examination, but it was 
noted that the veteran had little in the way of goals and 
aspirations for himself, and also had few interests.  Mental 
content revealed no evidence of a major disorder, past and 
recent memory were good, and immediate recall was good.  His 
insight was fair and his judgment was intact.  

The Axis I diagnosis included post-traumatic stress disorder, 
mild to moderate, and the veteran was assigned a Global 
Assessment of Functioning (GAF) Scale Score of 55.

VA treatment records for the period of September 1999 to 
April 2000, reflect that in October 1999, the veteran's 
complaints included problems with sleep, mood swings with 
irritability, angry outbursts, anxiety, adhedonia, decreased 
motivation, and decreased concentration and memory, and he 
was assigned a GAF of 60-65.  In January 2000, it was noted 
that visual-spatial/constructional problems noted the 
previous June now appeared to have been related more to poor 
vision than any central processing impairment.  

VA outpatient treatment records dated between April 2000 and 
January 2002, show that in April 2000, the veteran reported 
that he still had problems with sleeping and memory.  In 
October 2000, the veteran reported that he was experiencing a 
lot of symptoms, including periods of depression, suicidal 
and homicidal ideation, irritability, avoidance of social 
contact, insomnia, and nightmares.  Mental status examination 
revealed the veteran's complaint of chronic insomnia and the 
veteran was assigned a GAF of 55.  In November 2000, the 
veteran reported feeling very depressed lately, that he had 
long-term sleep problems, and that he had trouble with 
nightmares.  Mental status examination revealed that his mood 
was slightly dysphoric, affect was constricted, thought 
content was logical and goal directed, and memory was good.  
The diagnosis included PTSD and history of recurrent 
depression, and the veteran was assigned a current GAF of 55-
60.  

VA outpatient records further indicate that in December 2000, 
the veteran complained that he felt depressed, that he had 
difficulty getting asleep, and that he was having flashbacks.  
Mental status examination revealed that he was somewhat 
disheveled but that he was friendly and cooperative.  Thought 
processes were logical and goal directed.  Mood was described 
as dysphoric/depressed.  His affect was constricted and 
blunted.  Insight and judgment were considered fair.  The 
Axis I impression included PTSD and the veteran was assigned 
a GAF of 55-60.  Late in January 2001, it was noted that the 
veteran's PTSD was manifested by distressing, intrusive 
thoughts, nightmares, avoidance, loss of interest in 
important activities, feeling distant from others, feeling 
emotionally numb, difficulties with sleep, irritability, 
angry outbursts, difficulties with concentration, 
hypervigilance, and startle response.  The evaluation also 
revealed depressive symptoms and decreased motivation, and 
the veteran was assigned a GAF of 50.  In February 2001, the 
veteran was assigned a GAF of 48, and at the end of the 
month, it was noted that the veteran was continuing to learn 
now to deal with problems of anger and irritability.  In 
early March 2001, the issues of isolation and relationships 
were addressed and the veteran was assigned a GAF of 50.  Two 
weeks later, he indicated that anger, sleep disturbance, and 
depression continued to be problems for him, with the veteran 
reporting approximately four hours of sleep nightly.  He also 
complained of being forgetful and having difficulty with 
anger.  He was assigned a GAF of 55.  At the end of March 
2001, his problems were noted to include depression, problems 
with sleep, and little motivation, and he was assigned a GAF 
of 50.  In early April 2001, he was assigned a GAF of 55, and 
later in the month, he was assigned a GAF of 52.  Over the 
period of May and June 2001, the veteran was assigned GAF's 
of 54, 55, 58, and 52.  During the period of July to December 
2001, the veteran was assigned multiple GAF scores of 55.  In 
January 2002, it was noted that the veteran still had 
impaired interpersonal relationships as characterized by low 
levels of trust, isolation, withdrawal, and feeling distant 
from others. 

VA PTSD examination in July 2002 revealed that the veteran 
continued to experience symptoms related to his PTSD.  Mental 
status examination revealed constricted and flat affect.  His 
mood was dysphoric with guarded optimism.  Short and long-
term memory were intact.  The diagnosis included PTSD and the 
veteran was assigned a GAF of 60.  

VA outpatient records for the period of December 2002 to 
March 2004 reflect that in February of 2003, the veteran 
complained of increased anxiety and episodes of anger.  

In July 2003, the diagnosis included PTSD and the veteran was 
assigned a GAF of 55.  In December 2003, the veteran 
continued to complain of anxiety, irritability, and anger, 
and nightmares happened every so often.  He was assigned a 
GAF of 60.  In February 2004, the veteran indicated that his 
anxiety, irritability, and mood swings had not changed.  The 
veteran was again assigned a GAF of 60.  


II.  Rating Criteria and Analysis

The veteran's service-connected PTSD has been evaluated as 10 
percent disabling prior to October 19, 2000, and 50 percent 
disabling after October 19, 2000, pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Code 9411, under the "new" criteria for 
neuropsychiatric disabilities which took effect on November 
7, 1996.  As the subject claim for service connection for 
PTSD was filed in June 1999, the evaluation of the veteran's 
PTSD will be based on consideration of only the "new" 
criteria.

The "new" rating criteria permit a 30 percent rating for 
the veteran's disability where there is the following 
disability picture:

Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods 
of inability to perform occupational 
tasks (although generally 
functioning satisfactorily, with 
routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, 
anxiety, suspiciousness, panic 
attacks (weekly or less often), 
chronic sleep impairment, mild 
memory loss (such as forgetting 
names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The "new" rating criteria permit a 50 percent rating for 
the veteran's disability where there is the following 
disability picture:

Occupational and social impairment 
with reduced reliability and 
productivity due to such symptoms 
as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g. retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
effective work and social 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The "new" rating criteria permit a 70 percent rating for 
the veteran's disability where there is the following 
disability picture:

Occupational and social impairment, 
with deficiencies in most areas, 
such as work, school, family 
relations, judgment, thinking, or 
mood, due to such symptoms as: 
suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or worklike setting); inability 
to establish and maintain effective 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The newer rating criteria permit a 100 percent rating for the 
veteran's disability where there is the following disability 
picture:

Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; gross inappropriate 
behavior; persistent danger of 
hurting self or others; intermittent 
inability to perform activities of 
daily living (including maintenance 
of minimal personal hygiene); 
disorientation to time or place; 
memory loss for names of close 
relatives, own occupation or own 
name.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

While it is apparent there is some question as to impairment 
in the area of memory and judgment (the veteran's problems 
with concentration were recently believed to be connected 
with a visual problem), the record also demonstrates 
consistent findings of constricted affect, irritability, 
anger, depression, sleep disturbance, withdrawal and 
difficulty with relationships, anxiety, and some problems 
with short-term memory both before and after October 19, 
2000.  

Therefore, not only does the Board find that the veteran's 
symptoms over the last several years meet the majority of 
those symptoms consistent with a 50 percent rating under the 
"new" rating criteria, in evaluating whether the veteran's 
PTSD symptoms meet the criteria for the next higher rating of 
70 percent, giving the veteran the benefit of the doubt 
regarding the existence of at least some impairment of 
thinking and judgment, the Board has reconsidered the 
position taken in its vacated decision of September 2002, and 
finds that the veteran's additional and consistent symptoms 
of constricted affect, irritability, anger, depression, sleep 
disturbance, withdrawal and difficulty with relationships, 
anxiety, and some problems with short-term memory are 
sufficiently representative of the criteria of depression, 
unprovoked irritability with difficulty adapting to stressful 
situations, difficulties in judgment, and inability to 
establish and maintain effective relationships to warrant a 
70 percent evaluation under the "new" criteria both before 
and after October 19, 2000.  38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411.

Clearly, however, the evidence does not constitute total 
social and industrial impairment for the highest rating of 
100 percent under the applicable rating criteria.  For a 100 
percent rating, the "new" criteria specifically require a 
showing of gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation or own name, and few, if any, 
of these criteria are shown.

The Board also does not find that the veteran's PTSD warrants 
a higher rating under 38 C.F.R. § 3.321(b).  As to the 
disability presented, the Board cannot conclude that the 
disability picture is so unusual or exceptional, with such 
related factors as frequent hospitalization and marked 
interference with employment, as to prevent the use of the 
regular rating criteria.  38 C.F.R. § 3.321(b).


ORDER

Prior to October 19, 2000, entitlement to a 70 percent 
evaluation for PTSD is granted, subject to the legal criteria 
governing payment of monetary benefits.

From October 19, 2000, entitlement to a 70 percent evaluation 
for PTSD is granted, subject to the legal criteria governing 
payment of monetary benefits.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



